DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021; 07/06/2021; 05/11/2021; 01/26/2021; 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because 
Claims 10-18 are directed towards a computer program product comprising a computer readable storage medium. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non‐transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non‐statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356‐57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both nonstatutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non‐transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “nontransitory” to the claim. Cf. Animals ‐ Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non‐human” to a claim covering a multi‐cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non‐transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
Besides amending the claim by adding the terms “non‐transitory” preceding the terms “computer readable medium,” Examiner urges that a rejection under § 101 can also be avoided by either amending the claimed terms to: “computer usable memory,” “computer usable storage memory,” “computer readable memory,” “computer readable device,” “computer recordable memory,” “computer recordable device,” (i.e. any variations thereof, where “media” or “medium” is replaced by “device” or “memory”) or adding “wherein the media excludes signals”. Note, the term “transient” does not suffice, as transient is taken to  therefore includes signals (e.g. sound).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 10, 15, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Espeset (US 9131202 B1).

Regarding claim 1, Espeset teaches a computer-implemented method for playing back digital content on an endpoint device, the method comprising: 
receiving an encoded video sequence comprising a plurality of encoded frame sets (Fig. 6: 610 provide frames to decoder for decoding), each encoded frame set being encoded at an associated resolution and encoding parameter value based on a predefined metric value (a playback device may initially decode encoded frames of video contained within an elementary bitstream by configuring a decoder based upon encoding parameters provided to the playback device describing the encoding of the elementary bitsteam. In several embodiments, the encoding parameters specify characteristics of the encoded video including (but not limited to) a resolution for the encoded frames of video and a nominal frame rate for the encoded frames of video. [Col 7: lines 54-67]); 
decoding at least a portion of the encoded video sequence to generate a decoded video sequence (Fig. 6: 610 provide frames to decoder for decoding); and 
(Fig. 6: 630 playback video).

Regarding claim 6, Espeset teaches the computer-implemented method of claim 1, wherein the predefined metric value comprises a predefined bitrate (The encoding parameters may specify, for example, the nominal frame rate, picture resolution, frame size, and/or bitrate used to encode the video. [Col 7 lines 1-17]).

Regarding claim 8, Espeset teaches the computer-implemented method of claim 1, wherein each encoded frame set included in the plurality of encoded frame sets comprises one of an encoded shot sequence, an encoded group of pictures, or an encoded sequence of frames (The process 600 extracts (605) encoded frames from the encoded video sequence. [Col 13 lines 44-48]).

Regarding claim 10, Espeset teaches one or more non-transitory computer readable media storing instructions that, when executed by one or more processors (The source encoder 200 includes a processor 210 in communication with non-volatile memory 230, volatile memory 220, [Col 8 lines: ]), cause the one or more processors to perform the steps of: 
receiving an encoded video sequence comprising a plurality of encoded frame sets (Fig. 6: 610 provide frames to decoder for decoding), each encoded frame set being encoded at an associated resolution and encoding parameter value based on a predefined metric value (a playback device may initially decode encoded frames of video contained within an elementary bitstream by configuring a decoder based upon encoding parameters provided to the playback device describing the encoding of the elementary bitsteam. In several embodiments, the encoding parameters specify characteristics of the encoded video including (but not limited to) a resolution for the encoded frames of video and a nominal frame rate for the encoded frames of video. [Col 7: lines 54-67]); 
decoding at least a portion of the encoded video sequence to generate a decoded video sequence (Fig. 6: 610 provide frames to decoder for decoding); and 
playing back at least a portion of the decoded video sequence (Fig. 6: 630 playback video).

Regarding claim 15, Espeset teaches the one or more non-transitory computer readable media of claim 10, wherein the predefined metric value comprises a predefined bitrate (The encoding parameters may specify, for example, the nominal frame rate, picture resolution, frame size, and/or bitrate used to encode the video. [Col 7 lines 1-17]).

Regarding claim 17, Espeset teaches the one or more non-transitory computer readable media of claim 10, wherein each encoded frame set included in the plurality of encoded frame sets comprises one of an encoded shot sequence, an encoded group of pictures, or an encoded sequence of frames (The process 600 extracts (605) encoded frames from the encoded video sequence. [Col 13 lines 44-48]).

Regarding claim 18, Espeset teaches the one or more non-transitory computer readable media of claim 10, wherein the encoded video sequence comprises a real-time video stream (the playback speed may be slowed to any particular speed and the playback device may be able to generate new frames in real-time in order to maintain the frame rate of the video and avoid a stuttering effect that would otherwise become apparent without the additional interpolated frames. A process for using motion vectors to interpolate frames from the decoded frames of an encoded video sequence in accordance with an embodiment of the invention is illustrated in FIG. 6. [Col 13 lines 28-43]).

Regarding claim 19, Espeset teaches a computer system, comprising: one or more memories storing instructions; and one or more processors that are coupled to the one or more memories (The source encoder 200 includes a processor 210 in communication with non-volatile memory 230, volatile memory 220, [Col 8 lines: ]) and, when executing the instructions, are configured to: 
receive an encoded video sequence comprising a plurality of encoded frame sets (Fig. 6: 610 provide frames to decoder for decoding),, each encoded frame set being encoded at an associated resolution and encoding parameter value based on a46PATENTAttorney Docket No.: NETF0144US4C1 (P16500-US-4-CON) predefined metric value (a playback device may initially decode encoded frames of video contained within an elementary bitstream by configuring a decoder based upon encoding parameters provided to the playback device describing the encoding of the elementary bitsteam. In several embodiments, the encoding parameters specify characteristics of the encoded video including (but not limited to) a resolution for the encoded frames of video and a nominal frame rate for the encoded frames of video. [Col 7: lines 54-67]);
decode at least a portion of the encoded video sequence to generate a decoded video sequence (Fig. 6: 610 provide frames to decoder for decoding); and 
play back at least a portion of the decoded video sequence (Fig. 6: 630 playback video).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Espeset in view of Ronca (US 20120147958 A1).
Regarding claim 3, Espeset teaches the computer-implemented method of claim 1. Espeset does not teach the following limitations, however, in an analogous art, Ronca wherein each encoded frame set included in the plurality of encoded frame sets is further encoded based on a list of encoding points associated with the encoded frame set ([0046] FIG. 4 illustrates an exemplary video title divided into a plurality of video chunks, according to one embodiment of the present invention. As shown, a video 400 is divided into five different chunks 410.sub.1-5).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Ronca and apply them to Espeset. One would be motivated as such as performance may be increased by encoding various portions of a source video separately (Ronca: [0007]).

Regarding claim 12, Espeset teaches the one or more non-transitory computer readable media of claim 10. Espeset does not teach the following limitations, however, in an analogous art, Ronca wherein each encoded frame set included in the plurality of encoded frame sets is further encoded based on a list of encoding points associated with the encoded frame set ([0046] FIG. 4 illustrates an exemplary video title divided into a plurality of video chunks, according to one embodiment of the present invention. As shown, a video 400 is divided into five different chunks 410.sub.1-5).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Ronca and apply them to Espeset. (Ronca: [0007]).

Claims 4-5, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Espeset in view of Carmel (US 20180063536 A1).
Regarding claim 4, Espeset teaches the computer-implemented method of claim 1. Espeset does not teach the following limitations, however, in an analogous art, Carmel teaches wherein the predefined metric value comprises a predefined distortion level (Examples of quality measures that can be utilized herein include any of the following, or combinations thereof: Peak Signal to Noise Ratio (PSNR) [0066]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Carmel and apply them to Espeset. One would be motivated as such to create an encoded video which has maximal quality and best user experience, given a set of limited resources such as total bandwidth, computation power (Carmel: [0003]).

Regarding claim 5, Espeset in view of Carmel teaches the computer-implemented method of claim 4. Carmel teaches wherein the predefined distortion level comprises at least one of a predefined peak signal-to-noise-ratio, a linear video multimethod assessment fusion (VMAF) metric value, or a harmonic VMAF value (Examples of quality measures that can be utilized herein include any of the following, or combinations thereof: Peak Signal to Noise Ratio (PSNR) [0066]). The same motivation used to combine Espeset in view of Carmel in claim 4 is applicable.

Regarding claim 9, Espeset teaches the computer-implemented method of claim 1. Espeset does not teach the following limitations, however, in an analogous art, Carmel teaches (and in case the quality criterion is not met by the frame quality score, repeating the encoding with an updated compression parameter giving rise to an updated encoded frame, and repeating the computing for the updated encoded frame, until a frame quality score of the updated encoded frame meets the quality criterion. [0010]). The same motivation used to combine Espeset in view of Carmel in claim 4 is applicable.

Regarding claim 14, Espeset teaches one or more non-transitory computer readable media of claim 10. Espeset does not teach the following limitations, however, in an analogous art, Carmel teaches wherein the predefined metric value comprises a predefined distortion level (Examples of quality measures that can be utilized herein include any of the following, or combinations thereof: Peak Signal to Noise Ratio (PSNR) [0066]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Carmel and apply them to Espeset. One would be motivated as such to create an encoded video which has maximal quality and best user experience, given a set of limited resources such as total bandwidth, computation power (Carmel: [0003]).

Allowable Subject Matter
Claims 2, 7, 11, 13, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486